J-A08028-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

ISEAN ORON MCNEIL

                            Appellant                     No. 789 EDA 2016


            Appeal from the Judgment of Sentence February 5, 2016
                 In the Court of Common Pleas of Bucks County
              Criminal Division at No(s): CP-09-CR-0003970-2015


BEFORE: PANELLA, J., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                                 FILED JUNE 12, 2017

        Isean McNeil appeals from his judgment of sentence entered in the

Court of Common Pleas of Bucks County.            McNeil contends police had no

reasonable basis to stop his vehicle and no probable cause to arrest him. He

also claims the trial court erred in allowing the Commonwealth to use a

mannequin during closing arguments to display the clothing and gun, which

were admitted into evidence, that were used during the robbery. After our

review, we find no merit to McNeil’s claims on appeal and, therefore, we

affirm.

        The trial court set forth the facts of this case as follows:

        Officer John Catrombon, a thirteen year veteran of the Patrol
        Division of the Bensalem Township Police Department [] testified
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A08028-17


     he was working on the evening of May 17, 2015, when Bucks
     County Radio dispatched information that an armed robbery had
     just occurred at a nearby 7-Eleven. Specifically, the recording of
     the initial broadcast indicated a white male wearing a black shirt
     just committed an armed robbery at 3627 Hulmeville Road and
     the suspect was armed with a shotgun and had taken cigarettes
     and money. Officer Catrombon was approximately two to four
     miles away from the 7-Eleven at the time of the dispatch.
     Immediately after receiving the dispatch, Officer Catrombon
     proceeded towards the 7-Eleven in his patrol vehicle. While en
     route, Officer Catrombon received additional information from
     Bucks County Radio that the suspect had fled southbound.
     Officer Catrombon testified he was aware other robberies had
     taken place at 7-Elevens in Bensalem Township less than a
     month before this robbery. He had observed photographs and
     video surveillance of these robberies and was aware the actor
     wore either a black [do-]rag and/or black wind mask over his
     face. From his initial location, Officer Catrombon made a left
     hand turn and proceeded east on Street Road. He then made a
     subsequent left hand turn to proceed north onto Hulmeville
     Road.     The intersection of Street and Hulmeville Roads is
     approximately one mile from the 7-Eleven at issue.              While
     making the left hand turn onto Hulmeville Road, Officer
     Catrombon observed one vehicle stopped at the traffic signal on
     Hulmeville Road facing southbound. Officer Catrombon testified
     he believed the driver of the stopped vehicle was a white male
     wearing a black shirt with a black [do-]rag on his head. Officer
     Catrombon also observed a second vehicle, specifically a tow
     truck, driving southbound on Hulmeville Road, but did not
     observe any other vehicles on the road. Officer Catrombon
     made a U-turn to pursue the vehicle at the traffic light. . . .

     Officer Catrombon pulled over the vehicle and questioned the
     driver, later identified as [McNeil]. While questioning [McNeil],
     Officer Catrombon shined his flashlight into the vehicle and
     immediately notice a container containing marijuana in the
     center console and an empty gun holster on the floor behind the
     driver’s seat. Officer Catrombon requested [McNeil] step out of
     the vehicle, and asked if he could search inside the vehicle for a
     shotgun, to which [McNeil] replied, “oh yeah sure.” Officer
     Catrombon seized the marijuana from the center console and the
     empty holster from the back seat. Officer Catrombon asked
     [McNeil] about the gun holster, to which [McNeil] replied that it
     was for BB fun that was “gone, long gone.” Officer Catrombon


                                     -2-
J-A08028-17


        also seized at least two packs of Newport cigarettes, a black
        hooded jacket, a black hat, and other clothing from the
        passenger compartment of [McNeil’s] vehicle.

        While Officer Catrombon searched the inside of the vehicle,
        Officer Bailey conducted a protective pat down search of
        [McNeil]. Officer Bailey testified he immediately noticed [McNeil]
        was visibly nervous and sweating.          Officer Bailey seized
        crumpled cash and one pack of Newport 100 cigarettes from
        [McNeil’s] left front pocket, and a second pack of Newport 100
        cigarettes from [McNeil’s] back pocket.            Officer Bailey
        communicated through police radio with officers on scene at the
        7-Eleven, who stated the cigarettes stolen during the robbery
        were packs of Newport 100 cigarettes. . . . The officers seized a
        BB gun and a black bandanna from the trunk. The BB gun had
        been altered to look like a true handgun.

        Officer Crozier arrived at the scene after viewing video
        surveillance of the robbery at the 7-Eleven and identified
        [McNeil] as the perpetrator. Officer Crozier also informed the
        officers that the gun used in the robbery was a handgun, not a
        shotgun, and the actor in the video wore a hoodie. [McNeil]
        was then placed under arrest.[1]

Trial Court Opinion, 6/30/16, at 2-4 (citations and footnotes omitted).

        Following a two-day trial, a jury convicted McNeil of robbery, 2 theft by

unlawful taking,3 receiving stolen property,4 possessing instruments of



____________________________________________


1
  Although the radio broadcast stated the suspect was a white male, McNeil
is a light-skinned black male; the court noted that McNeil could easily be
mistaken for a white male, and that both Officer Catrombon and the victim
mistook him for a white male.
2
    18 Pa.C.S.A. § 3701(a)(1).
3
    18 Pa.C.S.A. § 3921(a).
4
    18 Pa.C.S.A. § 3925(a).



                                           -3-
J-A08028-17



crime,5 simple assault6 and possession of a small amount of marijuana for

personal use.7       The court sentenced McNeil to an aggregate term of

imprisonment of 11½ to 23 years. McNeil filed a motion to modify sentence,

which the court denied.         McNeil appealed. He raises three issues for our

review:

           1. Whether the court erred in denying [McNeil’s] motion to
              suppress because there was no legal basis for the vehicle
              stop and thus anything found subsequent to the stop
              should have been suppressed.

           2. Whether the court erred in denying [McNeil’s] motion to
              suppress because there was no probable cause to arrest
              [McNeil].

           3. Whether the sentencing court erred in allowing the
              Commonwealth to use demonstrative evidence not
              previously introduced at trial, specifically a mannequin, in
              its closing argument, over defense counsel’s objection.

Appellant’s Brief, at 5.

        Our standard of review of a denial of suppression is whether the
        record supports the [suppression] court’s factual findings and
        whether the legal conclusions drawn therefrom are free from
        error. Our scope of review is limited; we may consider only the
        evidence of the prosecution and so much of the evidence for the
        defense as remains uncontradicted when read in the context of
        the record as a whole. Where the record supports the findings of
        the suppression court, we are bound by those facts and may
        reverse only if the court erred in reaching its legal conclusions
        based upon the facts.
____________________________________________


5
    18 Pa.C.S.A. § 907(a).
6
    18 Pa.C.S.A. § 2701(a).
7
    35 P.S. § 780-113(a)(31)(i).



                                           -4-
J-A08028-17



Commonwealth v. Galendez, 27 A.3d 1042, 1045 (Pa. Super. 2011) (en

banc) (citation omitted).

          Based on the description given in the initial radio dispatch reporting

an armed robbery as well as McNeil’s proximity to the scene of the crime,

Officer Catrombon had reasonable suspicion to stop McNeil’s vehicle and

investigate.    Officer Catrombon was justified in believing that McNeil was

involved in the robbery and that he was armed and dangerous.          See Trial

Court Opinion, 6/30/16, at 6-11.      See also Commonwealth v. Cruz, 21
A.3d 1247, 1250 (Pa. Super. 2011) (“Police are justified in stopping a

vehicle when relying on information transmitted by a valid police bulletin.”).

      Further, Officer Catrombon had probable cause to justify McNeil’s

arrest.    Considering the totality of the circumstances, in particular, the

crumpled cash and the type of cigarettes reported stolen at the 7-Eleven,

Officer Catrombon’s observation of an empty holster in McNeil’s car, and the

BB-gun found in the trunk of the car, Officer Catrombon had probable cause

to believe McNeil was the perpetrator of the 7-Eleven robbery.        See Trial

Court Opinion, 6/30/16, at 11-12. See also Commonwealth v. Simmen,

58 A.3d 811, 817 (Pa. Super. 2012) (facts and circumstances within police

officer’s knowledge and of which officer has reasonably trustworthy

information are sufficient themselves to warrant person of reasonable

caution in belief that offense has been committed by person to be arrested).

      Finally, we find no abuse of discretion in the trial court’s decision to

allow the Commonwealth, during closing argument, to display the clothing

                                       -5-
J-A08028-17



admitted into evidence on a mannequin.8          The jury was able to view this

and compare it to the still image of the perpetrator taken from the 7-Eleven

video surveillance during the robbery. See Trial Court Opinion, 6/30/16, at

13-14. See also Commonwealth v. Pelzer, 612 A.2d 407, 412 (Pa. 1992)

(permission to use visual aids to assist jury in understanding evidence is

within sound discretion of trial judge).

       In summary, the suppression court’s findings and conclusions are

supported in the record, and the trial court did not abuse its discretion in

allowing the Commonwealth to use a visual aid during closing argument.

We rely on the thorough opinion authored by the Honorable Raymond F.

McHugh to affirm the judgment of sentence, and we ask the parties to attach

a copy of that opinion in the event of further proceedings.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/12/2017


____________________________________________


8
 McNeil mischaracterizes the mannequin as “demonstrative evidence.” The
mannequin was not admitted into evidence, but was used as a visual aid
during the Commonwealth’s closing argument.



                                           -6-